UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4955



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUWANA ANQUANETTE BATES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-89-251-G)


Submitted:   April 15, 2004                 Decided:   April 20, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Douglas
Cannon, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Juwana Bates appeals from the order of the district court

revoking her supervised release and sentencing her to twenty months

imprisonment.     Finding no error, we affirm.

            Bates claims that the district court erred in considering

her violation conduct as a Grade A violation within the context of

U.S.   Sentencing       Guideline   Manual,    §   7B1.1(a)(1)      (1990),   and

contends it should have been considered a Grade B violation.                  We

review a sentence imposed upon revocation of supervised release for

abuse of discretion.        United States v. Davis, 53 F.3d 638, 642-43

(4th Cir. 1995).

            In this case, the district court was authorized to impose

a term of imprisonment upon revocation of up to five years, the

original term of supervised release, because her original offense

was a Class A felony.         See 18 U.S.C.A. § 3583(e)(3) (West 1990)

(current version at 18 U.S.C.A. § 3583(e)(3) (West 2000 & Supp.

2003)).     Moreover, in a revocation proceeding, the sentencing

ranges set forth in the guidelines are purely advisory.               See Davis

53   F.3d   at   642.      Accordingly,     regardless     of   whether   Bates’

revocation conduct was properly classified as a Grade A or a Grade

B violation, the sentence imposed by the district court was not

unauthorized.

            We   affirm    the   judgment     of   the   district   court.    We

dispense with oral argument because the facts and legal contentions


                                     - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 3 -